                         Case 8:19-bk-11138-CPM                         Doc 5       Filed 11/27/19         Page 1 of 2

Information to identify the case:
Debtor 1              Farren Romanus Dakin                                                 Social Security number or ITIN          xxx−xx−8061
                      First Name   Middle Name    Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2              Christina Michele Dakin                                              Social Security number or ITIN          xxx−xx−6656
(Spouse, if filing)
                      First Name   Middle Name    Last Name                                EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                           Date case filed for chapter 12 11/22/19
Case number:          8:19−bk−11138−CPM


Official Form 309G (For Individuals or Joint Debtors)
Notice of Chapter 12 Bankruptcy Case                                                                                                               12/17

For the debtors listed above, a case has been filed under chapter 12 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, from the debtors' property, or from certain codebtors. For example, while the stay is
in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the
debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be
required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 12 plan may result in a discharge of debt. Creditors who want to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line
13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                          About Debtor 1:                                           About Debtor 2:
1. Debtor's full name                     Farren Romanus Dakin                                      Christina Michele Dakin

2. All other names used                   dba Farren Dakin Dairy                                    aka Christina Mizell Dakin, aka Shelly Dakin
     in the last 8 years
3. Address                                PO Box 7                                                  PO Box 7
                                          Myakka City, FL 34251−0007                                Myakka City, FL 34251−0007

4. Debtor's attorney                      Joseph B Battaglia                                     Contact phone 941−746−1167
   Name and address                       Dye, Harrison, Kirkland, Petruff, Pratt
                                          1206 Manatee Ave W                                     Email: jbb@dyeharrison.com
                                          Bradenton, FL 34205

5. Bankruptcy Trustee                     Jon Waage                                                 Contact phone 941−747−4644
                                          P O Box 25001
   Name and address                       Bradenton, FL 34206−5001

6.     Bankruptcy Clerk's                        Sam M. Gibbons United States Courthouse                    Hours open:
                                                 801 North Florida Avenue, Suite 555                        Monday − Friday 8:30 AM − 4:00PM
       Office                                    Tampa, FL 33602
       Documents in this case may be                                                                        Contact phone 813−301−5162
       filed at this address.
       You may inspect all records filed                                                                    Date: November 27, 2019
       in this case at this office or
       online at www.pacer.gov.
Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                                 For more information, see page 2 >
Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                                        page 1
                         Case 8:19-bk-11138-CPM                          Doc 5         Filed 11/27/19              Page 2 of 2

Debtor Farren Romanus Dakin and Christina Michele Dakin                                                            Case number 8:19−bk−11138−CPM

7. Meeting of creditors                   December 30, 2019 at 11:30 AM                                     Location:
   Debtors must attend the meeting to                                                                       Room 100−B, 501 East Polk St.,
   be questioned under oath. In a joint The meeting may be continued or adjourned to a later date.          (Timberlake Annex), Tampa, FL 33602
   case, both spouses must attend.
   Creditors may attend, but are not    If so, the date will be on the court docket.
   required to do so. You are reminded
   that Local Rule 5073−1 restricts the     *** Debtor(s) must present Photo ID and acceptable
   entry of personal electronic devices    proof of Social Security Number at § 341 meeting. ***
   into the Courthouse.
8. Deadlines                              Deadline to file a complaint to challenge                         Filing deadline: February 28, 2020
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                             You must start a judicial proceeding by filing
                                          a complaint if you want to have a debt
                                          excepted from discharge under 11 U.S.C. §
                                          523(a)(2), (4), or (6).

                                          Deadline for all creditors to file a proof of claim Filing deadline: 1/31/20
                                          (except governmental units):
                                          Deadline for governmental units to file a proof Filing deadline: 180 days from the
                                          of claim:                                       date of filing
                                          Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed online at
                                          the Court's website at www.flmb.uscourts.gov, or obtained at www.uscourts.gov or at any bankruptcy clerk's
                                          office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                          a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline to object to exemptions:                                  Filing Deadline:            30 days after the
                                          The law permits debtors to keep certain property as exempt.                                    conclusion of the
                                          If you believe that the law does not authorize an exemption                                    meeting of creditors
                                          claimed, you may file an objection.
9. Filing of plan                         The debtor(s) plan and notice of confirmation hearing will be sent separately.
10. Creditors with a                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
                                          extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
    foreign address                       any questions about your rights in this case.
11. Filing a Chapter 12                   Chapter 12 allows family farmers and family fishermen to reorganize according to a plan. A plan is not effective
                                          unless the court confirms it. You may receive a copy of the plan. You may object to confirmation of the plan and
    bankruptcy case                       attend the confirmation hearing. The debtor will remain in possession of the property and may continue to
                                          operate the business unless the court orders otherwise.
12. Discharge of debts                    Confirmation of a chapter 12 plan may result in a discharge of debts, which may include all or part of your debt.
                                          Unless the court orders otherwise, the discharge will not be effective until all payments under the plan are
                                          made. A discharge means that you may never try to collect the debt from the debtor except as provided in the
                                          plan. If you want to have a particular debt excepted under 11 U.S.C. § 523(a)(2), (4), or (6), you must start a
                                          judicial proceeding by filing a complaint and paying the filing fee in the clerk's office by the deadline.

13. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
                                          as exempt. You may inspect that list at the bankruptcy clerk's office. If you believe that the law does not
                                          authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                          receive the objection by the deadline to object to exemptions in line 8.


14. Voice Case Info.                      McVCIS provides basic case information concerning deadlines such as case opening and closing date,
                                          discharge date and whether a case has assets or not. McVCIS is accessible 24 hours a day except when
   System (McVCIS)                        routine maintenance is performed. To access McVCIS toll free call 1−866−222−8029.




Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                                                   page 2
